Citation Nr: 0308154	
Decision Date: 04/30/03    Archive Date: 05/06/03

DOCKET NO.  01-02 405	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to assignment of a higher disability rating 
for service-connected post-traumatic stress disorder (PTSD), 
currently rated as 50 percent disabling.

2.  Entitlement to a total disability rating based upon 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Kenneth M. Carpenter, 
Attorney-at-Law


ATTORNEY FOR THE BOARD

C. Kedem, Associate Counsel




INTRODUCTION

The veteran had active duty service from April 1969 to 
January 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1999 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) which granted service connection for PTSD and assigned a 
30 percent rating, effective November 24, 9994.  By rating 
decision in January 2000, the RO determined that an effective 
date of June 21, 1993, was warranted.  By rating decision in 
September 2000, the RO increased the rating to 50 percent, 
effective from November 7, 1996.    


FINDINGS OF FACT

1.  Prior to November 7, 1996, the veteran's PTSD was 
manifested by no more than definite impairment in the ability 
to establish or maintain effective and wholesome 
relationships with people and by psychoneurotic symptoms 
resulting in such reduction in initiative, flexibility, 
efficiency and reliability levels as to produce definite 
industrial impairment.  

2.  From November 7, 1996, the veteran's service-connected 
PTSD has been manifested by occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as chronic sleep difficulties, disturbances in 
motivation and mood, nightmares, and difficulty in 
establishing and maintaining effective work and social 
relationships, but without obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; or neglect of personal appearance and 
hygiene.

3.  The veteran's only service-connected disability is PTSD 
evaluated as 30 percent disabling prior to November 7, 1997, 
and as 50 percent disabling thereafter.  

4.  The veteran's service-connected disability does not 
prevent him from securing and following substantially gainful 
employment consistent with his education and work experience.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a disability evaluation 
in excess of 30 percent for the veteran's service-connected 
PTSD prior to November 6, 1996, have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, 
including § 4.7 and Code 9411 (1996).

2.  The criteria for entitlement to a disability evaluation 
in excess of 50 percent for the veteran's service-connected 
PTSD prior to November 7, 1996, have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, 
including § 4.7 and Code 9411 (1996, 2002).

3.  The criteria for entitlement to a total disability rating 
due to service-connected disabilities have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.340, 
3.341, 4.15, 4.16, 4.18, 4.25 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS 

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West Supp. 2002).  This newly enacted 
legislation provides, among other things, for notice and 
assistance to claimants under certain circumstances.  VA has 
issued final rules to amend adjudication regulations to 
implement the provisions of VCAA.  See 38 C.F.R §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2002).  The intended effect of 
the new regulations is to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits, 
or who attempts to reopen a previously denied claim.  Where 
laws or regulations change after a claim has been filed or 
reopened and before the administrative or judicial process 
has been concluded, the version most favorable to the 
appellant will apply unless Congress provided otherwise or 
has permitted the Secretary of Veterans Affairs to do 
otherwise and the Secretary has done so.  See Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

After reviewing the claims folder, the claimant has been 
notified of the applicable laws and regulations which set 
forth the criteria for entitlement to the benefits cited 
above.  The discussions in the rating decisions, statements 
of the case, and December 2002 letter have informed the 
claimant of the information and evidence necessary to warrant 
entitlement to the benefit sought.  Moreover, by December 
2002 letter, the veteran was advised of the types of evidence 
VA would assist him in obtaining.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The Board therefore finds 
that the notice requirements of the new law and regulation 
have been met. 

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
new law and regulation.  The record in this case includes VA 
and private medical records, Social Security Administration 
records, and relevant fee-basis medical examination reports.  
As the record shows that the veteran has been afforded 
medical examinations in connection with his claims, the 
requirements of 38 C.F.R. § 3.159(c)(4) (2002) have been met. 
Significantly, no additional pertinent evidence has been 
identified by the claimant as relevant to the issue on 
appeal.  Under these circumstances, no further action is 
necessary to assist the claimant with the claim.

In a January 21, 2003, letter, the veteran's representative 
sets forth several legal challenges to the Board's authority 
to comply with the notice and assistance provisions of VCAA.  
The representative essentially concludes that the Board lacks 
subject matter jurisdiction of the case and that the case 
must be remanded to the RO of readjudication by the RO under 
the provisions of VCAA.  For reasons hereinafter explained, 
the Board is unable to agree with the representative's legal 
arguments and finds no basis to remand the matter to the RO 
in connection with VCAA.  

One of the representative's arguments advanced on the 
appellant's behalf is that 38 U.S.C.A. § 5103 imposes duties 
on the Secretary, and not on the Board, and therefore it is 
error for the Board to attempt to correct a notice deficiency 
in a case on appeal to the Board.  Appellant further states 
that pursuant to 38 U.S.C.A. § 7104(a), the Board only has 
jurisdiction to decide appeals, and therefore it lacks the 
authority to decide a claim in the first instance or to take 
action to satisfy the notice requirements of section 5103(a).  

Pursuant to 38 U.S.C.A. § 7104(a), all questions of law or 
fact that affect the provision of benefits by the Secretary 
to veterans or their dependents or survivors shall be subject 
to one review on appeal to the Secretary.  The authority to 
make final decisions on behalf of the Secretary on such 
appeals is assigned to the Board.  See 38 U.S.C.A. §§ 511(a) 
and 7104(a); 38 C.F.R. § 20.101.  Once a claim has been 
appealed to the Board, the Board has jurisdiction to resolve 
all "questions of law or fact" that affect the claim.  
Accordingly, the Board has the statutory authority to address 
the procedural question of whether there has been VCAA 
compliance in this case.  See also 67 Fed. Reg. 3,099, 3,102 
(Jan. 23, 2002) (rejecting the argument that the Board has no 
jurisdiction to implement the VCAA).  That question is merely 
a "subissue" of the claim(s) on appeal to the Board.  Cf. 
VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) ("Although 
statutes and regulations establish the Board of Veterans' 
Appeals as an appellate body, nonetheless, when an appeal is 
certified to the Board, the Board is required to conduct a de 
novo review of the agency of original jurisdiction's benefit 
decision.  Hence, the Board may consider arguments, 
subissues, statutes, regulations, or Court of Veterans 
Appeals analyses which have not been considered by the agency 
of original jurisdiction, if the claimant will not be 
prejudiced by its actions.")

The provisions of 38 U.S.C.A. § 501 authorize the Secretary 
to prescribe regulations necessary or appropriate to carry 
out the laws administered by VA.  The Secretary has the 
discretionary power to "assign functions and duties, and 
delegate, or authorize successive re-delegation of, authority 
to act and render decisions, with respect to all laws 
administered by the Department, to such officers and 
employees as the Secretary may find necessary."  38 U.S.C.A. 
§ 512(a).  Accordingly, in effectuating the means by which 
appeals are to be reviewed by the Board under 38 U.S.C.A. § 
7104(a), the Secretary promulgated 38 C.F.R. § 19.9, the 
pertinent part of which reads as follows:  

If further evidence, clarification of the evidence, 
correction of a procedural defect, or any other 
action is essential for a proper appellate 
decision, a Board Member or panel of Members may  
(2) Direct Board personnel to undertake the action 
essential for a proper appellate decision.  38 
C.F.R. § 19.9(a)(2).  

This regulation simply fills the gaps left in the statute as 
to the mechanics for making final decisions on appeals and is 
a proper exercise of VA's rulemaking authority.  Cf. Gallegos 
v. Principi, 283 F.3d 1309 (Fed. Cir. 2002).  Accordingly, 
the Board may take action to satisfy the notice requirements 
of section 5103(a).  

Appellant argues that 38 U.S.C.A. § 5103(a) provides a right 
to the claimant to receive VCAA notification and compliance 
prior to initial adjudication of the claim.  The VCAA does 
not specify that only the regional offices can satisfy the 
duties contained therein.  Rather, the VCAA merely indicates 
that the Secretary shall satisfy the duties to assist and 
inform the claimant, and, as discussed above, the Secretary 
has delegated that authority to the Board.  The Department's 
implementing regulation, 38 C.F.R. § 3.159, does not exclude 
the Board from complying, in the first instance, with the 
VCAA's duties.  The recognition that such notice would 
"normally" be provided at an early stage of claims 
processing, usually by the regional offices, see 67 Fed. Reg. 
3,099, 3,100 (January 23, 2002); see also 66 Fed. Reg. 
45,620, 45,622 (August 29, 2001) (the notice "occurs at an 
early point in the claims process when the claimant often has 
not yet identified the evidence and information relevant to 
the claim"), does not necessarily lead to the conclusion 
that the Board is excluded from providing such notice.  In 
point of fact, the Board's authority to comply with VA's 
duties under 38 U.S.C.A. § 5103(a) was expressly recognized 
when VA subsequently adopted regulations governing evidence 
development by the Board.  See 38 C.F.R. § 19.9(a)(2)(ii).  
As discussed above, that regulation gives the Board the 
authority to cure any procedural defects prior to appellate 
review of a case, including considering a law or regulation 
not already considered by the agency of original jurisdiction 
(AOJ).  See 38 C.F.R. § 19.9(b)(2).  That is exactly what the 
Board has done in this case.  

Moreover, even if notice and compliance with VCAA was not 
completed at an early stage in processing a claim, the 
pertinent question is whether the appellant was prejudiced by 
this fact.  The Board, just like a regional office following 
a Board remand, is required to review the evidence of record 
on a de novo basis.  All the VCAA requires is that the duty 
to notify be satisfied, and that claimants be given the 
opportunity to submit information and evidence in support of 
their claims.  Once this has been accomplished-no matter at 
what point in the adjudication process-all due process 
concerns have been satisfied.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993); see also Sutton v. Brown, 9 Vet. App. 553 
(1996).  

Furthermore, if the VCAA notice may only be provided prior to 
the initial adjudication of a claim, as argued by the 
appellant, VA would have no way of correcting a prior failure 
to provide any notice or adequate notice.  This would be an 
absurd result, and as such it is not a reasonable 
construction of section 5103(a).  In addition, this argument 
completely fails to take into consideration that many cases 
were already at various stages of the VA adjudication and 
appeals process when the VCAA was enacted.  As a consequence, 
VA had to re-work these previously adjudicated cases to 
address the new VCAA requirements.  If the new section 
5103(a) notice was required, without exception, to only be 
given prior to the initial adjudication of a claim, this 
would mean that Congress intended all decisions issued by VA 
and still in their appeal period to have been vacated by the 
enactment of the VCAA.  Congress, however, did not 
specifically provide for this in the statute, and no such 
intent can be inferred from the statutory language or from 
the legislative history of the VCAA.  

Appellant also argues that the VCAA letter provided was not 
in accordance with the provisions of the law.  Appellant 
argues that 38 U.S.C.A. § 5103(b) requires the claimant be 
given one year, and not 30 days, to submit additional 
information or evidence, and that any adjudication of the 
claim(s) prior to expiration of one year violates the VCAA.  
The Board disagrees.  The plain meaning of 38 U.S.C.A. § 
5103(b) is that benefits will not be paid on the claim(s) at 
issue unless the evidence is received within one year.  This 
is merely an effective date provision.  Nothing in the VCAA 
states when VA can, or, for that matter, cannot, adjudicate a 
pending claim.  Since the response period issue was not 
specifically addressed in the statute, VA's implementing 
regulation states that the claimant will be given 30 days to 
respond to the request for information or evidence, and, if 
no response is received, VA may proceed to adjudicate the 
claims.  38 C.F.R. § 3.159(b)(1).  Likewise, in promulgating 
this regulation VA expressly addressed and rejected the 
argument that VA is prohibited from adjudicating a claim 
prior to the expiration of the section 5103(b) one-year 
period, as such argument "is unreasonable and would clearly 
contravene the intent of the VCAA."  See 66 Fed. Reg. 
45,620, 45,623-24 (August 29, 2001).  

The VCAA letter provided by the Board in this case properly 
notified the appellant that if the requested information or 
evidence was received within one year, the claims would be 
readjudicated.  All that is required from the claimant within 
the 30-day period is a response "in order to have VA delay 
further action on the claim to give the claimant time to 
procure and submit the requested information and evidence.  
Such a response could merely request VA to wait beyond the 
30-day period while the claimant attempts to gather 
evidence."  Id. at 45,623.  

Finally, the Board addresses and rejects the appellant's 
alternative argument that the Board's generic VCAA notice 
letter does not comply with the requirements of section 
5103(a) because it "does not indicate that the Secretary has 
made a pre-adjudicatory determination as to what evidence is 
currently of record and whether that evidence would or would 
not substantiate [the appellant's] entitlement to the 
benefits [being] sought."  First, the notice letters sent by 
the Board are not "generic," but rather they specifically 
relate to the types of claims being presented, such as 
service connection, increased rating, etc.  Second, and as 
previously noted above, in promulgating regulations to 
implement the VCAA the Department noted that "the content of 
VA's notice to the claimant depends on the amount of 
information and evidence VA already has regarding an 
individual claim, and cannot precisely be defined by 
regulation."  66 Fed. Reg. 45,620, 45,622 (Aug. 29, 2001).  

Lastly, the VCAA duty to notify obligation does not 
contemplate a "pre-adjudication" of a claim by either an 
AOJ or the Board.  Rather, it is a notice, and not an 
adjudication, that generally comes very early in the process 
after a complete or substantially complete application for 
benefits has been received, and addresses what information 
and evidence "not previously provided to the Secretary ... is 
necessary to substantiate the claim."  38 U.S.C. § 5103(a); 
see also 38 C.F.R. § 3.159(b)(1).  Depending on the 
information contained in the notice, and any response 
provided by the appellant to that notice, the Department may 
then have a "duty to assist" in obtaining identified 
information and evidence.  Once the duty to assist has been 
satisfied, the claim is then adjudicated or decided by VA.  

Standard of Review

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving such issue shall be given to the claimant.  38 
U.S.C. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); 38 C.F.R. §§ 3.102, 4.3 (2002).  When the positive 
and negative evidence relating to a veteran's claim are in 
approximate balance, the claimant prevails.  Ortiz v. 
Principi, 274 F.3d 1361 (Fed. Cir. 2001).  If the Board 
determines that the preponderance of the evidence is against 
the claim, it has necessarily found that the evidence is not 
in approximate balance, and the benefit of the doubt rule is 
inapplicable.  Id. at 1365.  

Factual Background 

In December 1993, the veteran filed a claim of service 
connection for PTSD.  

A May 1994 psychological evaluation report reflected 
complaints of insomnia and various aches and pains.  
According to the examiner, the veteran was well groomed and 
cooperative.  His speech was normal, his memory was intact, 
and he eye contact was good.  He was oriented to person, 
place, and time, and he did not suffer from "illusions or 
hallucinations."  However, his mood was somewhat dysphoric, 
and his judgment was questionable.  There was no thought 
disorder and no suicidal or homicidal ideation.  The 
psychologist diagnosed alcohol dependence in remission and 
borderline intellectual functioning.  A global assessment of 
function (GAF) score of 75 was assigned.  

By September 1994 rating decision, the RO denied service 
connection for PTSD.  

A November 1994 letter from a VA psychologist indicated that 
he had treated the veteran for PTSD since October 1994 and 
that the veteran suffered from flashbacks and hypervigilance.  

By September 1995 rating decision, the RO again denied 
service connection for PTSD.  

At a July 1997 Board hearing, the veteran testified that he 
had a "nervous breakdown" when he returned from Vietnam.  
He indicated that he first sought psychological assistance in 
1984.  He indicated that at that time, he was experiencing 
flashbacks and engaging in heavy drinking.  

By February 1998 decision, the Board denied service 
connection for PTSD.  

On January 1999 fee-basis psychiatric examination, the 
veteran complained of depression, nightmares, heart 
palpitations, panic, difficulty breathing, sleeplessness, 
hopelessness, anhedonia, helplessness, worthlessness, and 
flashbacks.  He indicated that he avoided crowds due to 
flashbacks.  He reported paranoid ideation and indicated that 
he heard voices telling him to kill the enemy; however, he 
denied visual hallucinations.  He denied obsessive-compulsive 
symptoms as well as suicidal ideation, but he complained of 
memory and concentration problems.  The veteran stated that 
he was hospitalized for psychiatric treatment once in 1984 
for 16 days.  The examiner noted that the veteran was 
casually dressed and reasonably groomed.  He was irritated 
and tense throughout the interview.  Gestures were normal and 
eye contact was good.  The veteran was attentive and alert 
and oriented to person, place, and time.  His insight was 
good, and he was aware of his illness.  However, the 
veteran's speech was low toned and pressured.  His mood was 
depressed and anxious.  Abstract reasoning appeared to be 
intact.  The examiner diagnosed recurrent major depressive 
disorder with psychotic features and PTSD.

By April 1999 Order, the Court vacated the Board's February 
1998 decision.   

A May 1999 letter from a VA psychologist to the veteran's 
attorney indicated that he had treated the veteran since 
October 1994 on an individual basis and stated that the 
veteran also participated in a weekly PTSD support group.  
According to the VA psychologist, the veteran reported sleep 
disturbance, severe depression, hypervigilance, and a startle 
response.

By May 1999 rating decision, the RO granted service 
connection for PTSD effective November 24, 1994.  An 
evaluation of 30 percent was assigned.

By January 2000 rating decision, the RO assigned an effective 
date of June 21, 1993 for the granting of service connection 
for PTSD.

On July 2000 fee-basis psychiatric examination, the examiner 
indicated that the veteran was an adequate historian.  The 
veteran described intrusive memories, sleeplessness, 
nightmares, a startle response, hypervigilance, anxiety with 
shortness of breath, and depression.  He complained of poor 
memory and concentration.  He also indicated that he had lost 
weight due to a poor appetite.  He stated that he was 
socially withdrawn and irritable.  He denied psychotic 
symptoms as well as suicidal ideation.  On objective 
examination, the examiner noted that the veteran's eye 
contact was good and that his speech and body movements were 
normal.  The veteran was cooperative and was able to 
establish a rapport with the examiner.  His long-term memory 
was intact.  His mood was depressed, but there was no 
suicidal ideation or homicidal ideation.  There was no 
looseness of association and no paranoid ideation and no 
delusions.  He did not suffer from auditory or visual 
hallucinations.  The diagnosis was PTSD and alcohol abuse in 
remission.  The examiner assigned a GAF score of 53.  The 
examiner noted, however, that the veteran did not demonstrate 
significant objective evidence of his complaints.  His memory 
was mildly impaired.  However, his grooming was appropriate, 
and there was no evidence of distraction by external stimuli 
such as flashbacks or intrusive memories.  The examiner 
indicated that a GAF score of 53 was assigned in order to 
represent moderate symptoms and stated that the veteran was 
unemployed largely due to physical problems.  Indeed, the 
examiner noted that the veteran remained employed until he 
suffered a back injury.  The examiner opined that improvement 
in the veteran's symptoms could occur if he continued 
treatment and remained sober.  The examiner also indicated 
that the veteran was capable of handling his own funds as 
long as he remained sober.  

By September 2000 rating decision, the RO granted an 
increased rating of 50 percent for service-connected PTSD 
effective November 7, 1996.  Entitlement to TDIU benefits was 
denied.  

Increased rating for PTSD  

The present appeal involves the veteran's claim that the 
severity of his service-connected PTSD warrants a higher 
disability rating.  Disability evaluations are determined by 
the application of the Schedule For Rating Disabilities, 
which assigns ratings based on the average impairment of 
earning capacity resulting from a service-connected 
disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  Where, as in the 
instant case, the appeal arises from the original assignment 
of a disability evaluation following an award of service 
connection, the severity of the disability at issue is to be 
considered during the entire period from the initial 
assignment of the disability rating to the present time.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

The Board notes that the rating criteria for PTSD disability 
were changed effective November 7, 1996, and that the Board 
is therefore precluded from applying the new rating criteria 
prior to the effective date of the new criteria.  See 
VAOPGCPREC 3-2000.  After the effective date of the change in 
rating criteria, manifestations must be considered under both 
the "old" and "new" rating criteria, and rating assigned 
should be in accordance with whichever criteria are more 
favorable.  See Karnas, supra.  

The veteran's service-connected PTSD has been evaluated as 30 
percent disabling pursuant to 38 C.F.R. § 4.132, Diagnostic 
Code 9411, under the "old" rating criteria for 
neuropsychiatric disabilities (effective prior to November 7, 
1996), and 50 percent under the "new" criteria for 
neuropsychiatric disabilities which took effect during the 
pendency of this appeal (on November 7, 1996).

Turning to the new rating criteria, the Board first observes 
that the symptoms listed in VA's general rating formula for 
mental disorders is not intended to constitute an exhaustive 
list, but rather are to serve as examples of the type and 
degree of the symptoms, or their effects, that would justify 
a particular rating.  Mauerhan v. Principi, 16 Vet.App. 436 
(2002).  Under the new criteria, an evaluation of 50 percent 
is warranted for PTSD with occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.

A 70 percent evaluation is warranted for PTSD with 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); inability to establish and 
maintain effective relationships.  See Id.  

A 100 percent evaluation is warranted for PTSD with total 
occupational and social impairment, due to symptoms such as 
the following: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  See 
Id.  

Under the old criteria, a 30 percent disability rating is 
warranted when there is definite impairment in the ability to 
establish or maintain effective and wholesome relationships 
with people; and where the psychoneurotic symptoms resulted 
in such reduction in initiative, flexibility, efficiency and 
reliability levels as to produce definite industrial 
impairment.  A 50 percent evaluation for PTSD is warranted 
where the ability to establish or maintain effective or 
favorable relationships with people was considerably impaired 
and by reason of the psychoneurotic symptoms the reliability, 
flexibility, and efficiency levels were so reduced as to 
result in considerable industrial impairment.  A 70 percent 
evaluation is warranted where the ability to establish or 
maintain effective or favorable relationships with people is 
severely impaired, and where psychoneurotic symptoms are of 
such severity and persistence that there is severe impairment 
in the ability to obtain or retain employment.  A 100 percent 
evaluation is to be granted when the attitudes of all 
contacts except the most intimate are so adversely affected 
as to result in virtual isolation in the community; when 
there are totally incapacitating psychoneurotic symptoms 
bordering on gross repudiation of reality with disturbed 
thought or behavioral processes associated with almost all 
daily activities resulting in profound retreat from mature 
behavior; or when the veteran is demonstrably unable to 
obtain or retain employment.  38 C.F.R. § 4.132 Diagnostic 
Codes 9400 and 9411.  

The GAF is a scale reflecting the "'psychological, social, 
and occupational functioning on a hypothetical continuum of 
mental health-illness.'"  Carpenter v. Brown, 8 Vet. App. 
240, 242 (1995) (quoting the DIAGNOSTIC AND STATISTICAL 
MANUAL OF MENTAL DISORDERS 32 (4th ed. 1994).

A GAF of 51-60 reflects moderate symptoms (e.g., flat affect 
and circumstantial speech, occasional panic attacks) or 
moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers).  Id., see Carpenter, supra.

A GAF score of 71 to 80 represents as follows: "If symptoms 
are present, they are transient and expectable reactions to 
psychosocial stressors (e.g., difficulty concentrating after 
family argument); no more than slight impairment in social, 
occupational, or school functioning (e.g., temporarily 
falling behind in schoolwork)."  Id.  

After reviewing the evidence in light of the applicable 
rating criteria, the Board finds that the preponderance of 
the evidence is against entitlement to a rating in excess of 
30 percent for the period prior to November 7, 1996.  In 
order for a 50 percent evaluation to be granted for that 
period under the old criteria, the veteran's symptomatology 
would have to indicate that his ability to establish or 
maintain effective or favorable relationships with people was 
considerably impaired and by reason of the psychoneurotic 
symptoms, his reliability, flexibility, and efficiency levels 
were so reduced as to result in considerable industrial 
impairment.  However, prior to November 7, 1996, the 
veteran's GAF score was assessed as 75, representing 
transient symptomatology and only slight impairment.  More 
significantly, such a GAF score is supported by clinical 
findings such as the May 1994 psychological evaluation report 
which showed that the veteran was oriented to person, place, 
and time, that he displayed normal speech, that his memory 
appeared to be intact, and that he demonstrated good eye 
contact.  Furthermore, no thought disorder was noted, and the 
veteran seemed to suffer only from some dysphoria and 
questionable judgment.  

At this point, the Board notes that under the old rating 
criteria, a 30 percent rating is for application for definite 
impairment in the ability to establish or maintain effective 
and wholesome relationships with people.  The psychoneurotic 
symptoms result in such reduction in initiative, flexibility, 
efficiency and reliability levels as to produce definite 
industrial impairment.  In a precedent opinion, dated 
November 9, 1993, VA's General Counsel concluded that the 
term "definite" is to be construed as "distinct, unambiguous, 
and moderately large in degree."  It represents a degree of 
social and industrial inadaptability that is "more than 
moderate but less than rather large."  O.G.C. Prec. 9-93 
(Nov. 9, 1993).  The Board is bound by this interpretation of 
the term "definite."  38 U.S.C.A. § 7104(c) (West 1991).  A 
review of the evidence pertinent to the period prior to 
November 7, 1996, certainly shows impairment which may be 
described as more than moderate, but less than rather large.  
However, in the Board's view, the demonstrated symptomatology 
during this period does not reflect a considerable inability 
to maintain favorable relationships with people or 
considerable industrial impairment due to reduced efficacy 
levels and the like.  As such, a 50 percent evaluation for 
the period prior to November 7, 1996 is not warranted.  

Turning to the question of whether the 50 percent rating 
assigned by the RO beginning November 7, 1996, is proper, the 
Board is compelled to conclude that a rating in excess of 50 
percent is not warranted under either the old or the new 
criteria.  Under the old criteria, the next higher rating of 
70 percent evaluation would only be applicable if the ability 
to establish or maintain effective or favorable relationships 
with people that is severely impaired, and psychoneurotic 
symptoms of such severity and persistence that there is 
severe impairment in the ability to obtain or retain 
employment.  Although the veteran complained of such symptoms 
as heart palpitations, panic, and auditory hallucinations, 
objective evidence has consistently shown orientation to 
person, place, and time, good eye contact, relatively normal 
speech, and good insight.  Significantly, the May 1999 letter 
from the VA psychologist who had treated the veteran for a 
lengthy period noted only sleep disturbance, severe 
depression, hypervigilance, and startle response as the 
veteran's symptoms.  As well, the July 2000 examiner did not 
find hallucinations or delusional thought and indicated, 
moreover, that the veteran did not demonstrate objective 
evidence of his complaints.  Furthermore, that examiner noted 
that the veteran was able to establish rapport during the 
examination and was unable to work due to physical, not 
psychiatric problems.  Pursuant to the foregoing, there is no 
persuasive indication that the veteran's PTSD is severely 
impairing his relationships or his ability to maintain 
employment, and a 70 percent evaluation under the old 
criteria is not warranted.  

Further, under the new criteria, a 70 percent evaluation is 
also not warranted for the period starting November 7, 1996.  
A 70 percent evaluation for PTSD under the new criteria would 
require occupational and social impairment with deficiencies 
in most areas, such as work, school, family relations, 
judgment, thinking, or mood, due to such symptoms as: 
suicidal ideation; obsessional rituals which interfere with 
routine activities; speech intermittently illogical, obscure 
or irrelevant; near-continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); inability to establish and 
maintain effective relationships.  The evidence clearly shows 
that the veteran does not suffer from suicidal ideation, 
obsessional rituals, thought disorder, illogical, obscure, or 
irrelevant speech, an inability to function independently, or 
neglect of personal appearance.  Indeed, the veteran has 
consistently been fully oriented and was able to establish 
rapport with examiners.  Moreover, a GAF of 53, representing 
only moderate impairment, was assigned by medical personnel.  
As such, the veteran's symptomatology does not rise to the 
level required for a 70 percent rating under the new 
criteria.  

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no showing by the veteran that the 
service-connected PTSD alone has resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization.  Under these circumstances, the Board 
finds that the veteran has not demonstrated marked 
interference with employment so as to render impractical the 
application of the regular rating schedule standards.  In the 
absence of such factors, the Board finds that criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

Finally, in making this determination, the Board has 
considered the provisions of 38 U.S.C.A. § 5107(b), but there 
is not such a state of approximate balance of the positive 
evidence with the negative evidence to otherwise warrant a 
favorable decision.

TDIU 

Total disability ratings for compensation purposes may be 
assigned where the schedular rating is less than total when 
the veteran is unable to secure or follow a substantially 
gainful occupation as a result of service-connected 
disabilities, provided that if there is only one such 
disability, such disability shall be ratable as 60 percent or 
more and if there are two or more disabilities, there shall 
be at least one disability ratable at 40 percent or more and 
sufficient additional disability to bring the combined rating 
to 70 percent or more.  See 38 C.F.R. § 4.16(a).

In the present case, the veteran is service-connected for 
PTSD evaluated as no more than 50 percent disabling.  The 
veteran has no other service-connected disabilities.  Thus, 
he does not meet the percentage criteria under 38 C.F.R. § 
4.16(a) for eligibility to TDIU benefits.  

However, the Board must also consider 38 C.F.R. § 4.16(b), 
permitting such total rating on an extraschedular basis.  
Entitlement to a total rating must be based solely on the 
impact of the veteran's service-connected disabilities on his 
ability to keep and maintain substantially gainful 
employment.  See 38 C.F.R. §§ 3.340, 3.341, 4.16.  In 
reaching such a determination, the central inquiry is 
"whether the veteran's service connected disabilities alone 
are of sufficient severity to produce unemployability."  
Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  For VA 
purposes, the term "unemployability" is synonymous with an 
inability to secure and follow a substantially gainful 
occupation.  VAOPGPREC 75-91; 57 Fed. Reg. 2317 (1992).  
Consideration may be given to the veteran's level of 
education, special training, and previous work experience in 
arriving at a conclusion, but not to his age or to the 
impairment caused by nonservice-connected disabilities.  See 
38 C.F.R. §§ 3.341, 4.16, 4.19.  A high rating in itself is 
recognition that the impairment makes it difficult to obtain 
or keep employment, but the ultimate question is whether the 
veteran is capable of performing the physical and mental acts 
required by employment, not whether he can find employment.  
See Van Hoose v. Brown, 4 Vet. App. 361 (1993).

A review of the evidence reflects that upon VA mental 
examinations, GAF scores were never assessed as lower than 
53.  A GAF score of 53 represents only a moderate level of 
disability.  Furthermore, the July 2000 psychiatric 
examination report reflected that the veteran's PTSD did not 
render him unemployable.  Indeed, the examiner noted that the 
veteran was fully employed until he suffered a back injury 
and opined that his unemployability was not due to his PTSD.  
Social Security records show that the back disorder as well 
as other disorder, including the PTSD were considered.  While 
the Social Security records are indeed relevant, a review of 
those records does not show that the veteran is unemployable 
solely due to his PTSD.

Following a full and thorough review of the evidence of 
record, the Board concludes that the preponderance of the 
evidence is against the veteran's claim of entitlement to 
TDIU benefits.  The evidence does not demonstrate that the 
veteran is unable to secure or follow a substantially gainful 
occupation solely by reason of his service-connected 
disability.  There is no persuasive evidence of record 
demonstrating that the veteran's service-connected disability 
alone renders him unemployable, nor is the evidence in a 
state of equipoise on that question.  The veteran's PTSD as 
demonstrated by clinical records and his GAF scores indicate 
essentially slight to moderate disability.  There is no 
persuasive evidence of record demonstrating or suggesting 
that the veteran in unemployable as a result of his service-
connected disability.

In summary, the preponderance of the evidence is against a 
finding that the veteran's service-connected disability 
precludes employment consistent with his education and work 
history.  Although the veteran is entitled to the benefit of 
the doubt where the evidence is in approximate balance, the 
benefit of the doubt doctrine is inapplicable where, as here, 
the preponderance of the evidence is against the claim of 
entitlement to TDIU benefits.  See Ortiz, supra.


ORDER

The appeal is denied as to both issues.



		
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans Affairs

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

